DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over any of Woodrum, US Patent No.  5,997,690, Kim et al., (hereafter Kim), EP 0437816 A1, Annergren et al., (hereafter Annergren), US Patent Application Publication No.  2002/0060013 A1, Takeshi et al., (hereafter Takeshi) JP 2002004193 A (Machine Translation used) and Masaki, JP 200339199 A, as evidenced by Yates, US Patent No. 3,839,226, Donachy et al., (hereafter Donachy), WO 92/17525 A1, Suzuki et al., (hereafter Suzuki), US Patent Application Publication No.  2006/0153984 A1, Tanimoto et al., (hereafter Tanimoto), US Patent Application Publication No.  2003/0167789 A1, and DeJong et al., (hereafter DeJong), US Patent Application Publication No. 2010/0316846 A1 just to cite a few.
With regard to claims 1-2, 6-7 and 22-23, all of the above references teach a paper including a moisture control additive, making it an active moisture control based material. The moisture control additive is added to the paper in the papermaking operation/process. They teach the use of the same type of additives as claimed and forming paper and board, which have caliper/thickness falling within the claimed range, i.e., the common papers and paperboards have caliper in the claimed range and thus the thickness of claims 7 and 21-23 are inherent from the paper of the cited references: see individual teachings below:
	Woodrum teaches a wet-laid paper including cellulosic fiber and a super absorbent polymer (SAP) and a metal salt to increase absorbency and thus control moisture; see abstract. Woodrum teaches also the use of bentonite, zeolite, which is a molecular sieve, and SAP of the same type as claimed; see column 1, lines 6-14, column 3, line 37 through column 4, line 5, column 6, lines 40-52 and 8, lines 26-32 (for the materials of claim 4, e.g., clay, bentonite and molecular sieve, zeolite).
	Kim teaches a wet-laid material/non-woven including cellulosic fiber and a super absorbent polymer (SAP) to absorb liquid and thus control moisture; see abstract. Kim teaches also the use of clays, silica gels, molecular sieve zeolite and SAP of the same type as claimed; see column 4, line 28 through column 6, line 50.
Annergren teaches a wet-laid paper including cellulosic fiber and a super absorbent polymer (SAP) and a metal salt to increase absorbency and thus control moisture; see abstract. Annergren teaches the same type of additives as claimed; see ¶-[0002]-[0010].
Takeshi teaches a paper capable of adsorption and desorption of gas/vapor, i.e., humidity/moisture by adding to a papermaking slurry metal hydroxides or its salts; see abstract and ¶-[0015].
Masaki teaches a moisture control wallpaper made by adding moisture control additives to a papermaking slurry/pulp; see abstract, ¶-[0004], [0012], [0014]-[0016], [0022]-[0024]. Note that ¶-[0012] teaches the use of Kanuma soil, which is a clay containing material, diatomaceous earth and activated carbon that are known molecular sieve.
The main references do not teach the specific moisture controlling compounds as it is now claimed. However, it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967). The evidentiary references show that the use of the claimed compounds are known moisture controlling agents; see ¶-[0010] and [0030] of DeJong and ¶-[0048] of Tanimoto for the use of CaO: Abstract and page 3, line 21 through page 4, line 15 of Donachy and ¶-[0061] of Suzuki for the use of polyamino acid SAPs; Abstract and column 1, line 54 through column 2, line 3 of Yates the use of Sodium Silicates as moisture absorbing compounds. Therefore as indicated above the use of the claimed compounds as the moisture control taught by the main references would have been obvious to one of ordinary skill in the art absent a showing of unexpected results.
Claims 1-2, 6-11 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Temple, US Patent No.  4,977,031 as evidenced by Yates, US Patent No. 3,839,226, Donachy et al., (hereafter Donachy), WO 92/17525 A1, Suzuki et al., (hereafter Suzuki), US Patent Application Publication No.  2006/0153984 A1, Tanimoto et al., (hereafter Tanimoto), US Patent Application Publication No.  2003/0167789 A1, and DeJong et al., (hereafter DeJong), US Patent Application Publication No. 2010/0316846 A1 just to cite a few.
With regard to claims 1-2, 6 and 24-26 Temple discloses a moisture control for packaging, which is made by adding moisture control additives to a paper or paperboard support; see abstract. Temple also teaches that the paper is coated with additives of the same type as claimed, e.g., SAP and sodium chloride; see column 1, line 59 through column 2, line 20 and column 3, line 27 through column 4, line 19, example 3 (which teaches the sue of Sodium Chloride). Temple is silent with regard to the making of the paper in a papermaking process, but one of ordinary skill in the art would recognize that the paper disclosed by the reference was made by a papermaking process and thus such limitations is inherent to reference or at the very least making the paper taught by reference, Temple, would have been obvious to one of ordinary skill in the art. Note that incorporating the additive in the papermaking process, as claimed in claim 2, would be also obvious to one of ordinary skill in the art, since the coating and spraying of additives in the papermaking process, either in the wet-end or dry-end, is well-known in the art1. 
Temple is silent with regard to the claimed moisture control additives, but it has been held that that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967). The evidentiary references show that the use of the claimed compounds are known moisture controlling agents; see ¶-[0010] and [0030] of DeJong and ¶-[0048] of Tanimoto for the use of CaO: Abstract and page 3, line 21 through page 4, line 15 of Donachy and ¶-[0061] of Suzuki for the use of polyamino acid SAPs; abstract and column 1, line 54 through column 2, line 3 of Yates the use of Sodium Silicates as moisture absorbing compounds. Therefore as indicated above the use of the claimed compounds as the moisture control taught by the main reference, Temple, would have been obvious to one of ordinary skill in the art absent a showing of unexpected results.
	Regarding to claims 7 and 22-23, Temple discloses papers having thickness falling the claimed range, e.g., 40 microns; see example 1 on paragraph bridging columns 5 and 6. Note that common papers are known to have caliper/thickness falling within the claimed range.
	With regard to claim 8, Temple teaches the coating in well-defined areas as claimed; see column 4, lines 3-10 and column 5, lines 7-9.
	With regard to claims 9-10, Temple teaches the use of other moisture controlling layer(s); see column 5, lines 49-59, where Temple teaches the use of a film and wax paper layer and water-retentive muslin paper coated with acrylonitrile resin.
	Regarding to claim 11, Temple teaches the formation of multilayers paper joined with adhesive to form a laminate; see column 2, lines 13-20, paragraph bridging columns 2 and 3, and example 1, example 15, etc.
	With regard to claim 21, Temple does not teach the foam forming the paper as claimed, but foam forming paper is well-known in the art and using such process to form the paper suggested by Temple would have been obvious to one of ordinary skill in the art, since he/she would have reasonable expectation of success if such process were used.
Claims 8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woodrum, US Patent No.  5,997,690, Kim et al., (hereafter Kim), EP 0437816 A1, Annergren et al., (hereafter Annergren), US Patent Application Publication No.  2002/0060013 A1, Takeshi et al., (hereafter Takeshi) JP 2002004193 A (Machine Translation used) and Masaki, JP 200339199 A, as evidenced by Yates, US Patent No. 3,839,226, Donachy et al., (hereafter Donachy), WO 92/17525 A1, Suzuki et al., (hereafter Suzuki), US Patent Application Publication No.  2006/0153984 A1, Tanimoto et al., (hereafter Tanimoto), US Patent Application Publication No.  2003/0167789 A1, and DeJong et al., (hereafter DeJong), US Patent Application Publication No. 2010/0316846 A1 just to cite a few, with or without Temple, (all references cited above).
	The primary references fail to teach the limitations of claims 8-11 and 21. However, Temple teaches the addition of the additives in well-defined areas of claim 8, the addition of other moisture controlling layer(s) of claims 9-10, the making of multilayer papers to form laminates of claim 11; see above, and therefore, making the paper of the primary references with such limitations would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the papers of the primary references were modified as suggested by Temple. Note that Temple teaches same type of paper/process, i.e., moisture controlling papers.
	With regard to claim 21, the primary reference, Woodrum, Annergren, Kim, Takeshi and Masaki, do not teach the foam forming the paper as claimed, but foam forming paper is well-known in the art and using such process to form the paper suggested by the primary references would have been obvious to one of ordinary skill in the art, since he/she would have reasonable expectation of success if such process were used.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-11 and 21-26 have been considered but are moot in view of the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Fibrous Moisture Control Materials.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and will provide proof if necessary.